EXHIBIT 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into on July 15, 2020 and is effective as of July 15, 2020 (the “Effective
Date”), by and between InnerWorkings, Inc., a Delaware corporation (the
“Company”), and Donald W. Pearson (“Executive”). This Agreement amends and
restates in its entirety the Prior Agreement (as defined below) effective as of
the Effective Date.

WITNESSETH:

WHEREAS, the Company and Executive entered into an Employment Agreement on
December 31, 2018 (the “Prior Agreement”); and

WHEREAS, the Company desires to employ Executive in the role of Chief Financial
Officer and Executive Vice President, pursuant to the terms and conditions set
forth in this Agreement; and

WHEREAS, Executive is willing and able to render such services to the Company
and desires to do so on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

1.    Employment; Position and Duties. From and after the Effective Date,
Executive shall continue to be employed by the Company as the Chief Financial
Officer and Executive Vice President of the Company. Executive will report
directly to the Chief Executive Officer. In this capacity, Executive agrees to
devote his full time, energy and skill to the faithful performance of his duties
herein, and shall perform the duties and carry out the responsibilities assigned
to him to the best of his ability and in a diligent, businesslike and efficient
manner. Executive’s duties shall include all those duties customarily performed
by a chief financial officer at a company similar to the Company, as well as
those additional duties that may be reasonably assigned by the Chief Executive
Officer or the Company’s Board of Directors (the “Board”). Executive shall
comply with any policies and procedures established for Company employees,
including, without limitation, those policies and procedures contained in the
Company’s employee handbook.

2.    Term of Employment. The term of this Agreement (the “Term”) shall commence
on the Effective Date and shall continue until and shall expire on the first
anniversary of the Effective Date, as may be extended in accordance with this
Section 2 and unless terminated earlier by either party, in accordance with the
terms of this Agreement. The Term shall be extended automatically without
further action by either party by one (1) additional year (added to the end of
the Term), and then on each succeeding annual anniversary thereafter, unless
either party shall have given written notice to the other party prior to the
date that is ninety (90) calendar days prior to the date which such extension
would otherwise have become effective electing not to further extend the Term,
in which case Executive’s employment shall terminate on the date upon which the
extension would otherwise have become effective, unless earlier terminated in
accordance with this Agreement. This Agreement may be terminated by Executive,
the Chief Executive Officer or the Board, with or without Cause (as defined
below). Upon the termination of Executive’s



--------------------------------------------------------------------------------

employment with the Company for any reason, neither party shall have any further
obligation or liability under this Agreement to the other party, except as set
forth in Sections 4, 5, 6, 7, 8, 9, 10, 16, 17 and 18 of this Agreement.
Non-renewal of the Term by the Company shall be treated for all purposes under
this Agreement as a termination by the Company of Executive’s employment without
Cause.

3.    Compensation. Executive shall be compensated by the Company for his
services as follows:

(a)    Base Salary. During the Term, Executive shall be paid a base salary
(“Base Salary”) of $37,500 per month (or $450,000 on an annualized basis),
subject to applicable withholdings, in accordance with the Company’s normal
payroll procedures. Executive’s Base Salary shall be reviewed on an annual basis
by the Board for possible increase (but not decrease) based on the Company’s
operating results and financial condition, salaries paid to other Company
executives, and general marketplace and other applicable considerations. Such
increased Base Salary, if any, shall then constitute Executive’s “Base Salary”
for purposes of this Agreement.

(b)    Benefits. During the Term, Executive shall have the right, on the same
basis as other members of senior management of the Company, to participate in
and to receive benefits under any of the Company’s employee benefit plans,
insurance programs and/or indemnification agreements, as may be in effect from
time to time, subject to any applicable waiting periods and other restrictions,
and to the benefits afforded to other members of the senior executive team under
the Company’s vacation, holiday and business expense reimbursement policies (all
such benefits, the “Benefits”). Executive shall receive four weeks of vacation
per year pursuant to the Company’s vacation policies or, if greater, the amount
afforded to other members of senior management. In addition, Executive shall be
reimbursed $1,000 per month for automobile expenses.

(c)    Bonuses. In addition to the Base Salary, Executive shall be eligible to
receive an annual performance bonus at a target of not less than seventy-five
percent (75%) of his Base Salary (the “Performance Bonus”). The Performance
Bonus shall be a discretionary bonus, determined in the sole discretion of the
Board or the Compensation Committee thereof, based upon Executive’s performance
of his duties and the Company’s financial performance, as well as certain
performance targets that are approved by the Board or the Compensation
Committee. The Company will pay Executive’s Performance Bonus for each year at
the same time as annual performance bonus payments for such year (if any) are
made to other participants with respect to such fiscal year, and in any event,
within the two and one half (21⁄2) months following the end of the year in which
the Performance Bonus is earned. The Performance Bonus is intended to qualify
for the short-term deferral exception to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).

(d)    Long-Term Incentive Awards. During the Term, Executive shall be eligible
to receive, on substantially the same basis as the long-term incentive awards
granted to other senior executives of the Company, annual long-term incentive
awards under and pursuant to the InnerWorkings, Inc. 2020 Omnibus Incentive
Plan, or any successor plan thereto (the “Stock Incentive Plan”), with a
targeted grant date value of one hundred percent (110%) of his Base Salary,
subject to adjustment by the Compensation Committee of the Board in its sole
discretion.



--------------------------------------------------------------------------------

(e)    Incentive Compensation Recoupment. Any incentive compensation payable
pursuant to this Agreement shall be subject to any compensation recovery and/or
recoupment policy adopted by the Company to comply with applicable law,
including, without limitation, the Sarbanes-Oxley Act of 2002, the Dodd-Frank
Wall Street Reform and Consumer Protection Act, or to comport with good
corporate governance practices, as such policies may be adopted and/or amended
from time to time.

4.    Benefits Upon Termination.

(a)    Termination for Cause or Termination for Other than Good Reason. In the
event of the termination of Executive’s employment by the Company for Cause (as
defined below), the termination of Executive’s employment by reason of his death
or Disability (as defined in the Stock Incentive Plan), or the termination of
Executive’s employment by Executive for any reason other than Good Reason (as
defined below), Executive shall be entitled to no further compensation or
benefits from the Company following the date of termination, except the Accrued
Obligations (as defined below), which Accrued Obligations shall be paid to
Executive within thirty (30) calendar days following the date of termination.

For purposes of this Agreement, Executive’s “Accrued Obligations” include, to
the extent not theretofore paid: (i) Executive’s Base Salary earned through the
date of termination; (ii) Executive’s Benefits, vested or earned through the
date of termination; (iii) Executive’s Performance Bonus for the fiscal year
immediately preceding the fiscal year in which the date of termination occurs if
such award has been earned but has not been paid as of the date of termination;
(iv) Executive’s vested restricted stock, stock options or other long-term or
equity-based incentive compensation; and (v) Executive’s business expenses that
have not been reimbursed by the Company as of the date of termination that were
incurred by Executive prior to the date of termination in accordance with the
applicable Company policy.

For purposes of this Agreement, a termination for “Cause” occurs if Executive’s
employment is terminated by the Company for any of the following reasons:
(A) theft, dishonesty, or falsification of any employment or Company records by
Executive; (B) the determination by the Board that Executive has committed an
act or acts constituting a felony or any act involving moral turpitude; (C) the
determination by the Board that Executive has engaged in willful misconduct or
gross negligence that has had a material adverse effect on the Company’s
reputation or business; (D) the determination by the Board that Executive has
refused or failed to substantially comply with the Company’s policies relating
to harassment and/or discrimination; or (E) the continuing material breach by
Executive of any provision of this Agreement after receipt of written notice of
such breach from the Board and a reasonable opportunity to cure such breach.

For purposes of this Agreement, a termination by Executive shall be for “Good
Reason” if Executive terminates his employment for any of the following reasons:
(1) the Company materially reduces Executive’s duties or authority below, or
assigns Executive duties that are materially inconsistent with, the duties and
authority contemplated by Section 1 of this Agreement; (2) the Company requires
Executive to relocate his office more than one hundred (100) miles from the
current office of the Company without his consent; or (3) the Company has
breached any provision of this Agreement, including but not limited to, the
provisions relating to the payment or providing of compensation and Benefits in
accordance with Section 3 above; provided, however, that such



--------------------------------------------------------------------------------

termination of employment shall not be considered for “Good Reason” unless
(i) Executive provides written notice containing the details of such reasons to
the Company within ninety (90) days after its initial occurrence, (ii) the
Company fails to cure such reasons within thirty (30) days after its receipt of
such notice (the “Cure Period”) and (iii) Executive resigns his employment with
the Company within two (2) years after the initial occurrence of the reason.

(b)    Termination Without Cause or Termination for Good Reason. Each of the
Company and Executive is free to terminate this Agreement, and Executive’s
employment with the Company, at any time, for any reason, in its or Executive’s
absolute sole discretion. Except as otherwise provided in Section 5 of this
Agreement, if Executive’s employment is terminated by the Company for any reason
other than (1) for Cause or (2) by reason of his death or Disability, or if
Executive’s employment is terminated by Executive for Good Reason, Executive
shall be entitled to:

(i)    receive an amount equal to the sum of (A) Executive’s annual rate of Base
Salary in effect on the date of termination, and (B) Executive’s target annual
Performance Bonus for the fiscal year in which the date of termination occurs,
less applicable withholdings, with such amount payable in a single lump sum cash
payment within thirty (30) days following the date of termination (or, with
respect to the portion thereof, if any, that the Company reasonably determines
would be subject to Section 409A of the Code under the terms of the Prior
Agreement, payable at the time and in the form set forth in the Prior
Agreement);

(ii)    receive in lieu of any annual Performance Bonus for the year in which
such termination occurs, an amount equal to (A) the Executive’s target annual
Performance Bonus for the fiscal year in which the date of termination occurs,
multiplied by (B) a fraction, the numerator of which is the number of days
Executive was employed in the year in which such termination occurs and the
denominator of which is the total number of days in the year in which such
termination occurs, less applicable withholdings, with such amount payable in a
single lump sum within (30) days following the date of termination;

(iii)    immediate vesting of all outstanding equity-based awards that would
otherwise have vested based solely on the passage of time if Executive’s
employment had continued for a period of twelve (12) months following the
termination thereof;

(iv)    with respect to equity-based awards that would otherwise have vested
based on performance, Executive shall vest in the portion of such award (which
shall not exceed 100% of such award) to which Executive would have been entitled
had Executive remained employed until the last day of the applicable performance
period, multiplied by a fraction, the numerator of which shall be the number of
full calendar months elapsed during the performance period through the date
Executive’s employment terminated, plus twelve (12) additional months, and the
denominator of which shall be the total number of months in the applicable
performance period, which awards shall vest and be paid, if and to the extent
that the applicable performance conditions are met, at the same time and in the
same manner as though Executive had remained employed by the Company;



--------------------------------------------------------------------------------

(v)    if Executive timely elects to receive continued coverage under the
Company’s group health care plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company will continue to
pay the employer portion of applicable premium payments for Executive’s and his
eligible dependents’ continued COBRA coverage under such plan (as in effect or
amended from time to time) (the “COBRA Subsidy”) until the earlier of:
(I) twelve (12) months following the effective date of Executive’s termination
of employment, or (II) the date upon which Executive obtains or becomes eligible
for other health care coverage from a new employer or otherwise (such period
referred to as the “COBRA Subsidy Period”). Executive shall promptly inform the
Company in writing when he obtains or becomes eligible for any such other health
care coverage. Executive shall be responsible for paying a share of such COBRA
premiums during the COBRA Subsidy Period at active employee rates as in effect
from time to time, and shall be responsible for the full unsubsidized costs of
such COBRA coverage thereafter. Executive will be deemed to receive income
attributable to the COBRA Subsidy and shall be responsible for any and all
applicable tax liability arising from such benefit; and

(vi)    the Accrued Obligations.

(c)    Release. Notwithstanding anything to the contrary herein, no payments
shall be paid (or benefits shall become due to Executive) under Sections 4(b)
(i), (ii), (iii), (iv), (v) or Section 5 (if applicable) unless and until
Executive executes and delivers a general release and waiver of claims against
the Company (the “Release”) (and any revocation period expires) by the Release
Deadline, acknowledging Executive’s obligations under Sections 6 and 7 below,
and in a form prescribed by the Company; provided, that such Release shall not
require Executive to release any rights to Accrued Obligations, rights under the
Indemnification Provisions (as defined below), or under this Agreement, and the
execution of such Release shall be a condition to Executive’s rights under
Sections 4(b)(i), (ii), (iii), (iv), (v) or Section 5 (if applicable). The
“Release Deadline” means the date that is sixty (60) calendar days after
Executive’s separation from service. Payment of any amount that is not exempt
from Section 409A of the Code and that is conditioned upon the execution of the
Release shall be delayed until the Release Deadline, irrespective of when
Executive executes the Release; provided, however, that where Executive’s
separation from service and the Release Deadline occur within the same calendar
year, the payment may be made up to thirty (30) calendar days prior to the
Release Deadline, and provided further that where Executive’s separation from
service and the Release Deadline occur in two separate calendar years, payment
may not be made before the later of January 1 of the second year or the date
that is thirty (30) calendar days prior to the Release Deadline. In addition, if
Section 409A of the Code requires that a payment hereunder may not commence for
a period of six (6) months following termination of employment, then such
payments shall be withheld by the Company and paid as soon as permissible, along
with such other monthly payments then due and payable.

(d)    Recoupment. Notwithstanding anything to the contrary herein, the Company
may, in its sole and absolute discretion, in the event of Executive’s breach of
Executive’s obligations under Section 7(a), regardless of whether such event
happened prior to or following



--------------------------------------------------------------------------------

the date of termination: (i) terminate the right of Executive to receive the
amount due to Executive under Section 4(b)(i), Section 4(b)(ii) or Section 5(b)
to the extent such amount has not been paid; and (ii) seek the recoupment of any
amounts paid to Executive under Section 4(b)(i), Section 4(b)(ii) or
Section 5(b), including through exercise rights of set-off, forfeiture or
cancellation, to the full extent permitted by law and Section 409A of the Code,
with respect to any other awards, benefits or payments otherwise due Executive
from the Company, to the extent the Company in its sole discretion deems
appropriate after considering the relevant facts and circumstances. Any
termination and/or recoupment of Executive’s payments and benefits under this
Section 4(d) shall be in addition and without prejudice to any other remedies
that the Company might elect to assert.

5.    Change in Control.

(a)    Qualifying Termination. Upon the occurrence of a Qualifying Termination
(as defined below), Executive shall, in addition to the benefits set forth in
Section 4(b) of this Agreement, be entitled to receive immediate vesting of all
outstanding equity-based awards (including immediate vesting at the target level
of performance for equity-based awards that would otherwise vest based on
performance).

(i)     For purposes of this Agreement, a “Qualifying Termination” means a
termination of Executive’s employment within ninety (90) calendar days prior to
or twenty-four (24) months following the consummation of a Change in Control (as
defined in the Stock Incentive Plan) as a result of Executive’s (A) resignation
for Good Reason or (B) termination by the Company without Cause (including due
to a non-renewal of the Term by the Company).

(ii)    Notwithstanding the foregoing and notwithstanding any less favorable or
contrary treatment in an award agreement or other grant documentation with
respect to equity-based awards, the vesting of all equity-based awards that are
not assumed by a successor company or exchanged for a replacement award on no
less favorable economic terms will be fully accelerated as of the effective date
of the Change in Control (including immediate vesting at the target level of
performance for equity-based awards that would otherwise vest based on
performance), and such equity-based awards shall be paid to Executive within
thirty (30) calendar days after the effective date of the Change in Control.

(b)    Supplemental Change in Control Severance Benefit. If Executive’s
employment is terminated by the Company within twelve (12) months following the
consummation of a Change in Control (as defined in the Stock Incentive Plan) for
any reason other than (1) for Cause or (2) by reason of his death or Disability,
Executive shall be entitled to receive, in addition to the benefits set forth in
Section 4(b) and Section 5(a), an amount equal to $150,000, less applicable
withholdings, with such amount payable in a single lump sum cash payment within
thirty (30) days following the date of termination.

6.    Employee Inventions and Proprietary Rights Assignment Agreement. Executive
agrees to abide by the terms and conditions of the Company’s standard Employee
Inventions and Proprietary Rights Assignment Agreement as executed by Executive
and attached hereto as Exhibit A.



--------------------------------------------------------------------------------

7.    Restrictive Covenants.

(a)    Covenants Not to Compete or Solicit. During Executive’s employment and
for a period of two (2) years following the termination of Executive’s
employment for any reason, Executive shall not, anywhere in the Geographic Area
(as defined below), other than on behalf of the Company or with the prior
written consent of the Company, directly or indirectly:

(i)    perform “services” (as defined below) for (in any capacity, including,
without limitation, as an employee, agent, consultant, advisor, independent
contractor, proprietor, partner, officer, director or otherwise), have any
ownership interest in (except for passive ownership of five percent (5%) or less
of any entity whose securities have been registered under the Securities Act of
1933, as amended, or Section 12 of the Securities Exchange Act of 1934, as
amended), or participate in the financing, operation, management or control of,
any firm, partnership, corporation, entity or business that engages or
participates in a “competing business purpose” (as defined below);

(ii)    induce or attempt to induce any customer, potential customer, supplier,
licensee, licensor or business relation of the Company to cease doing business
with the Company, or in any way interfere with the relationship between any
customer, potential customer, supplier, licensee, licensor or business relation
of the Company or solicit the business of any customer or potential customer of
the Company, whether or not Executive had personal contact with such entity; and

(iii)    solicit, encourage, hire or take any other action which is intended to
induce or encourage, or has the effect of inducing or encouraging, any employee
or independent contractor of the Company or any subsidiary of the Company to
terminate his or her employment or relationship with the Company or any
subsidiary of the Company, other than in the discharge of his duties as an
officer of the Company.

For purposes of this Agreement, (A) “Geographic Area” shall mean the United
States of America, (B) “services” shall mean services of the type conducted,
authorized, offered, or provided by Executive on behalf of the Company during
the two (2) years prior to the termination of Executive’s employment with the
Company, and (C) “competing business purpose” shall mean the sale or provision
of any marketing or printed materials, items, or other products or services that
are competitive with in any manner the products or services sold or offered by
the Company during the Term.

(b)    Confidentiality. Executive shall hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its affiliates, and their respective
businesses, employees, suppliers or customers, which shall have been obtained by
Executive during Executive’s employment by the Company and which shall not be or
become public knowledge (“Confidential Information”). During the Term and after
termination of Executive’s employment with the Company, Executive shall not,
without the prior written consent of the Company or as otherwise may be required
by law or legal process (provided, that Executive shall give the Company
reasonable notice of such process, and the ability to contest it) or as may be
necessary, in Executive’s reasonable discretion, to discharge his duties to the
Company, communicate or divulge any Confidential Information to anyone other
than the



--------------------------------------------------------------------------------

Company and those designated by it. Notwithstanding the above, this Agreement
shall not prevent Executive from revealing evidence of criminal wrongdoing to
law enforcement or prohibit Executive from divulging Confidential Information by
order of court or agency of competent jurisdiction, or from making other
disclosures that are protected under the provisions of law or regulation.
Nothing in this Agreement prohibits Executive from reporting possible violations
of federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, Congress, and any Inspector General, or making other disclosures
that are protected under the whistleblower provisions of applicable law or
regulation. Executive does not need the prior authorization of the Company to
make any such reports or disclosures, and Executive is not required to notify
the Company that Executive has made such reports or disclosure.

Executive acknowledges and agrees that the Company has provided Executive with
written notice below that the Defend Trade Secrets Act, 18 U.S.C. § 1833(b),
provides an immunity for the disclosure of a trade secret to report suspected
violations of law and/or in an anti-retaliation lawsuit, as follows:

(i)     IMMUNITY. An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that (A) is made (i) in confidence to a Federal, State or local government
official, either directly or indirectly, or to an attorney and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

(ii)     USE OF TRADE SECRET INFORMATION IN ANTI-RETALIATION LAWSUIT. An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.

(c)    Enforcement. The covenants contained in this Section 7 shall be construed
as a series of separate covenants, one for each county, city, state, or any
similar subdivision in any Geographic Area. Except for geographic coverage, each
such separate covenant shall be deemed identical in terms to the covenant
contained in the preceding sections. If, in any judicial proceeding, a court
refuses to enforce any of such separate covenants (or any part thereof), then
such unenforceable covenant (or such part) shall be eliminated from this
Agreement to the extent necessary to permit the remaining separate covenants (or
portions thereof) to be enforced. In the event that the provisions of this
Section 7 are deemed to exceed the time, geographic or scope limitations
permitted by applicable law, then such provisions shall be reformed to the
maximum time, geographic or scope limitations, as the case may be, permitted by
applicable law, including without limitation to take into account any applicable
administrative or professional rules. If Executive breaches any of the
restrictions set forth in this Section 7 and the Company commences a legal
proceeding in connection therewith, the time period applicable to each such
restriction shall be tolled and extended for a period of time equal to the
period of time during which Executive is determined by a court of competent
jurisdiction to be in non-compliance or breach (not to exceed the duration set
forth in the applicable restriction) commencing on the date of such
determination.



--------------------------------------------------------------------------------

8.    Equitable Remedies. Executive acknowledges and agrees that the agreements
and covenants set forth in Sections 6 and 7 are reasonable and necessary for the
protection of the Company’s business interests, that irreparable injury will
result to the Company if Executive breaches any of the terms of said covenants,
and that in the event of Executive’s actual or threatened breach of any such
covenants, the Company will have no adequate remedy at law. Executive
accordingly agrees that, in the event of any actual or threatened breach by
Executive of any of said covenants, the Company will be entitled to seek
immediate injunctive and other equitable relief, without bond and without the
necessity of showing actual monetary damages. Nothing in this Section 8 will be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including the recovery of any
damages that it is able to prove.

9.    Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Executive and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in Chicago, Illinois in accordance with its National
Employment Dispute Resolution rules, as those rules are currently in effect (and
not as they may be modified in the future). Executive acknowledges that by
accepting this arbitration provision he is waiving any right to a jury trial in
the event of such dispute. Notwithstanding the foregoing, this arbitration
provision shall not apply to any disputes or claims relating to or arising out
of (i) the misuse or misappropriation of trade secrets or proprietary
information or (ii) the breach of any non-competition, non-solicitation or
confidentiality covenants.

10.    Governing Law. This Agreement has been executed in the State of Illinois,
and Executive and the Company agree that this Agreement shall be interpreted in
accordance with and governed by the laws of the State of Illinois, without
regard to its conflicts of laws principles.

11.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and its successors and assigns, provided that such
successor or assignee is the successor to substantially all of the assets of the
Company, or a majority of its then outstanding shares of common stock, and that
such successor or assignee assumes the liabilities, obligations and duties of
the Company under this Agreement, either contractually or as a matter of law. In
view of the personal nature of the services to be performed under this Agreement
by Executive, he shall not have the right to assign or transfer any of his
rights, obligations or benefits under this Agreement, except as otherwise noted
herein.

12.    Entire Agreement. This Agreement, including its attached Exhibit A,
constitutes the entire employment agreement between Executive and the Company
regarding the terms and conditions of his employment. This Agreement supersedes
all prior negotiations, representations or agreements between Executive and the
Company, whether written or oral, concerning Executive’s employment, including,
without limitation, the Prior Agreement.

13.    No Conflict. Executive represents and warrants to the Company that
neither his entry into this Agreement nor his performance of his obligations
hereunder will conflict with or result in a breach of the terms, conditions or
provisions of any other agreement or obligation to



--------------------------------------------------------------------------------

which Executive is a party or by which Executive is bound, including without
limitation, any noncompetition or confidentiality agreement previously entered
into by Executive.

14.    Validity. Except as otherwise provided in Section 7, above, if any one or
more of the provisions (or any part thereof) of this Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions (or any part thereof) shall not in
any way be affected or impaired thereby.

15.    Modification. This Agreement may not be modified or amended except by a
written agreement signed by Executive and the Company.

16.    Code Section 409A. This Agreement is intended to comply with Section 409A
of the Code, and the interpretative guidance thereunder, including the
exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in kind distributions, and shall be administered
accordingly. Executive hereby agrees that the Company may, without further
consent from Executive, make the minimum changes to this Agreement as may be
necessary or appropriate to avoid the imposition of additional taxes or
penalties on Executive pursuant to Section 409A of the Code. The Company cannot
guarantee that the payments and benefits that may be paid or provided pursuant
to this Agreement will satisfy all applicable provisions of Section 409A of the
Code. In the case of any reimbursement payment that is required to be made
promptly under this Agreement, such payment will be made in all instances no
later than December 31 of the calendar year following the calendar year in which
the obligation to make such reimbursement arises. For purposes of Section 409A
of the Code, Executive’s right to receive installment payments pursuant to this
Agreement will be treated as a right to receive a series of separate and
distinct payments. To the extent that reimbursements or other in-kind benefits
under this letter constitute nonqualified deferred compensation, (x) all
expenses or other reimbursements hereunder shall be made on or prior to the last
day of the taxable year following the taxable year in which such expenses were
incurred by Executive, (y) any right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (z) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
Notwithstanding the foregoing, if any payments or benefits under this Agreement
become subject to Section 409A of the Code, then for the purpose of complying
therewith, to the extent such payments or benefits do not satisfy the separation
pay exemption described in Treasury Regulation § 1.409A-1(b)(9)(iii) or any
other exemption available under Section 409A of the Code (the “Non-Exempt
Payments”), if Executive is a specified employee as described in Treasury
Regulation § 1.409A-1(i) on the date of termination, any amount of such
Non-Exempt Payments that would be paid prior to the six (6) month anniversary of
the date of termination shall instead be accumulated and paid to Executive in a
lump sum payment within five (5) business days after such six (6) month
anniversary. A termination of employment shall be deemed to occur only if it is
a “separation from service” as such term is defined under Section 409A of the
Code, and references to “termination,” “termination of employment,” or like
terms shall mean a “separation from service.”



--------------------------------------------------------------------------------

17.    Adjustments Due to Excise Tax.

(a)    If it is determined that any amount or benefit to be paid or payable to
Executive under this Agreement or otherwise in conjunction with his employment
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise in conjunction with his employment) would give
rise to liability of Executive for the excise tax imposed by Section 4999 of the
Code, as amended from time to time, or any successor provision (the “Excise
Tax”), then the amount or benefits payable to Executive (the total value of such
amounts or benefits, the “Payments”) shall be reduced by the Company to the
extent necessary so that no portion of the Payments to Executive is subject to
the Excise Tax. Such reduction shall only be made if the net amount of the
Payments, as so reduced (and after deduction of applicable federal, state, and
local income and payroll taxes on such reduced Payments other than the Excise
Tax (collectively, the “Deductions”) is greater than the excess of (1) the net
amount of the Payments, without reduction (but after making the Deductions) over
(2) the amount of Excise Tax to which Executive would be subject in respect of
such Payments. In the event Payments are required to be reduced pursuant to this
Section 17(a), Executive shall designate the order in which such amounts or
benefits shall be reduced in a manner consistent with Section 409A of the Code.

(b)    The independent public accounting firm serving as the Company’s auditing
firm, or such other accounting firm, law firm or professional consulting
services provider of national reputation and experience reasonably acceptable to
the Company and Executive (the “Accountants”) shall make in writing in good
faith all calculations and determinations under this Section 17, including the
assumptions to be used in arriving at any calculations. For purposes of making
the calculations and determinations under this Section 17, the Accountants and
each other party may make reasonable assumptions and approximations concerning
the application of Section 280G and Section 4999 of the Code. The Company and
Executive shall furnish to the Accountants and each other such information and
documents as the Accountants and each other may reasonably request to make the
calculations and determinations under this Section 17. The Company shall bear
all costs the Accountants incur in connection with any calculations contemplated
hereby.

18.    Indemnification. To the fullest extent permitted by the indemnification
provisions of the laws of the state or jurisdiction of the Company, as
applicable, in effect from time to time, and subject to the conditions thereof,
the Company shall:

(a)    indemnify Executive against all liabilities and reasonable expenses that
Executive may incur in any threatened, pending, or completed action, suit or
proceeding, whether civil, criminal or administrative, or investigative and
whether formal or informal, because Executive is or was an officer or director
of or service provider to the Company or any of its affiliates provided,
however, that Executive shall have acted in good faith and in a manner that
Executive reasonably believed to be in the best interests of the Company; and

(b)    pay for or reimburse the reasonable expenses upon submission of
appropriate documentation incurred by Executive in the defense of any proceeding
to which Executive is a party because Executive is or was an officer or director
of or service provider to the Company or any of its affiliates, including an
advancement of such expenses to the extent permitted by applicable law, subject
to Executive’s execution of any legally required repayment undertaking.



--------------------------------------------------------------------------------

The preceding indemnification right shall be in addition to, and not in lieu of,
any rights to indemnification to which Executive may be entitled pursuant to the
documents under which the Company is organized as in effect from time to time
and shall not apply with respect to any action or failure to act by Executive
which constitutes willful misconduct or bad faith on the part of Executive. The
indemnification rights of Executive in this Section 18 are referred to herein as
the “Indemnification Provisions.” The rights of Executive under the
Indemnification Provisions shall survive the cessation of Executive’s employment
with the Company. The Company shall also maintain a directors’ and officers’
liability insurance policy, or an equivalent errors and omissions liability
insurance policy, covering Executive with reasonable scope, exclusions, amounts
and deductibles based on Executive’s positions with the Company.

Notwithstanding the foregoing, the Company shall have no obligation to
indemnify, defend or hold harmless Executive from and against any liabilities
and expenses, or to pay for, or reimburse Executive for, any expenses arising
from or relating to (i) Executive’s gross negligence or intentional or willful
misconduct, or (ii) actions or claims which are initiated by Executive unless
such action was approved in advance by the Board.

[Signatures on Next Page(s)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 15th day
of July, 2020.

 

INNERWORKINGS, INC. By:  

/s/ Richard S. Stoddart

Name:   Richard S. Stoddart Title:   Chief Executive Officer and President
EXECUTIVE

/s/ Donald W. Pearson

Donald W. Pearson



--------------------------------------------------------------------------------

EXHIBIT A

Employee Inventions and Proprietary Rights Assignment Agreement



--------------------------------------------------------------------------------

LOGO [g218468g98f85.jpg]



--------------------------------------------------------------------------------

LOGO [g218468g25v64.jpg]

 

employee innovations + proprietary rights

assignment and non-competition agreement

This Agreement is intended to formalize in writing certain understandings and
procedures which have been in effect since the time I was initially employed by
and/or doing work for InnerWorkings, Inc., (“Company”). In return for my new or
continued employment and/or payment for services rendered by Company and other
good and valuable consideration, the receipt and sufficiency of which I hereby
acknowledge, I acknowledge and agree that:

 

1.

Duties; At-Will Employment; No Conflict. I will perform for Company such duties
as may be designated by Company from time to time. I agree that my employment
and/or independent contractor relationship with Company is for no specified
term, and may be terminated by Company at any time, with or without cause, and
with or without notice, unless otherwise agreed in writing or provided for by
law. Similarly, I may terminate my employment with Company at any time, with or
without cause, and with or without notice. During my period of employment by
Company, I will devote my best efforts to the interests of Company and will not
engage in other employment or in any activities determined by Company to be
detrimental to the best interests of Company without the prior written consent
of Company.

 

2.

Prior Work. All previous work done by me for Company relating in any way to the
conception, reduction to practice, creation, derivation, design, development,
manufacture, sale or support of products or services for Company is the property
of Company, and I hereby assign to Company all of my right, title and interest
in and to such previous work.

 

3.

Proprietary Information. My employment and/or independent contractor status
creates a relationship of confidence and trust between Company and me with
respect to any information:

 

  (a)

Applicable to the business of Company; or

 

  (b)

Applicable to the business of any client or customer of Company, which may be
made known to me by Company or by any client or customer of Company, or learned
by me in such context during the period of my employment.

All such information has commercial value in the business in which Company is
engaged and is hereinafter called “Proprietary Information.” By way of
illustration, but not limitation, Proprietary Information includes any and all
technical and non-technical information including patent, copyright, trade
secret, and proprietary information, techniques, sketches, drawings, models,
inventions, know-how, processes, apparatus, equipment, algorithms, software
programs, software source documents, and formulae related to the current, future
and proposed products and services of Company, and includes, without limitation,
respective information concerning research, experimental work, development,
design details and specifications, engineering, financial information,
procurement requirements, purchasing manufacturing, customer lists, business
forecasts, sales and merchandising and marketing plans and information.
“Proprietary Information” also includes proprietary or confidential information
of any third party who may disclose such information to Company or to me in the
course of Company’s business.

 

1 inwk | we make marketing happen.



--------------------------------------------------------------------------------

LOGO [g218468g25v64.jpg]

 

4.

Ownership and Nondisclosure of Proprietary Information. All Proprietary
Information is the sole property of Company, Company’s assigns, and Company’s
customers, and Company, Company’s assigns and Company’s customers shall be the
sole and exclusive owner of all patents, copyrights, mask works, trade secrets
and other rights in the Proprietary Information. I hereby do and will assign to
Company all rights, title and interest I may have or acquire in the Proprietary
Information. At all times, both during my employment by Company and after
termination of such employment, I will keep in confidence and trust all
Proprietary Information, and I will not use or disclose any Proprietary
Information or anything directly relating to Proprietary Information without the
written consent of Company, except as may be necessary in the ordinary course of
performing my duties as an employee of Company.

 

5.

Ownership and Return of Materials. All materials (including, without limitation,
documents, drawings, models, apparatus, sketches, designs, lists, and all other
tangible media of expression) furnished to me by Company shall remain the
property of Company. Upon termination of my employment and/or independent
contractor status, or at any time on the request of Company before termination,
I will promptly (but no later than five (5) days after the earlier of said
termination or Company’s request): (1) destroy or deliver to Company, at
Company’s option, (a) all materials furnished to me by Company, and (b) all
tangible media of expression which are in my possession and which incorporate
any Proprietary Information or otherwise relate to Company’s business; and
(2) deliver to Company written certification of my compliance with my
obligations under this sentence.

 

6.

Innovations. As used in this Agreement, the term “Innovations” means all
processes, machines, manufactures, compositions of matter, improvements,
inventions (whether or not protectable under patent laws), works of authorship,
information fixed in any tangible medium of expression (whether or not
protectable under copyright laws), moral rights, mask works, trademarks, trade
names, trade dress, trade secrets, know-how, ideas (whether or not protectable
under trade secret laws), and all other subject matter protectable under patent,
copyright, moral right, mask work, trademark, trade secret or other laws, and
includes without limitation all new or useful art, combinations, discoveries,
formulae, manufacturing techniques, technical developments, discoveries,
artwork, software, and designs. “Innovations” includes “Inventions,” which is
defined to mean any inventions protected under patent laws. The innovations as
used in this Agreement only fall under this contract if the innovation is
related to any goods or services of in-sourced and/or out-sourced print
management services similar to or competitive with the InnerWorkings business
model provided by the Company or any subsidiary of the Company, or any other
activity directly competitive with the current business activities of the
Company or any subsidiary of the Company.

 

7.

Disclosure of Prior Innovations. I have identified on Exhibit A attached hereto
all Innovations, applicable to the business of Company or relating in any way to
Company’s business or demonstrably anticipated research and development or
business, which were conceived, reduced to practice, created, derived,
developed, or made by me prior to my employment with Company (collectively, the
“Prior Innovations”), and I represent that such list is complete. I represent
that I have no rights in any such Innovations other than those Prior Innovations
specified in Exhibit A. If there is no such list on Exhibit A, I represent that
I have neither conceived, reduced to practice, created, derived, developed nor
made any such Prior Innovations at the time of signing this Agreement.

 

2 inwk | we make marketing happen.



--------------------------------------------------------------------------------

LOGO [g218468g25v64.jpg]

 

8.

Assignment of Innovations; License of Prior Innovations. I hereby agree promptly
to disclose and describe to Company, and I hereby do and will assign to Company
or Company’s designee my entire right, title, and interest in and to, (a) each
of the Innovations (including Inventions), and any associated intellectual
property rights, which I may solely or jointly conceive, reduce to practice,
create, derive, develop or make during the period of my employment with Company,
which either (i) relate, at the time of conception, reduction to practice,
creation, derivation, development, or making of such Innovation, to Company’s
business or actual or demonstrably anticipated research or development, or
(ii) were developed on any amount of Company’s time or with the use of any of
Company’s equipment, supplies, facilities or trade secret information, or
(iii) resulted from any work I performed for Company, and (b) each of the
Innovations which is not an Invention (as demonstrated by me by evidence meeting
the clear and convincing standard of proof), and any associated intellectual
property rights, which I may solely or jointly conceive, develop, reduce to
practice, create, derive, develop, or make during the period of my employment
with Company, which are applicable to the business of Company (collectively, the
Innovations identified in clauses (a) and (b) are hereinafter the “Company
Innovations”). To the extent any of the rights, title and interest in and to
Company Innovations cannot be assigned by me to Company, I hereby grant to
Company an exclusive, royalty-free, transferable, irrevocable, worldwide license
(with rights to sublicense through multiple tiers of sublicensees) to practice
such non-assignable rights, title and interest. To the extent any of the rights,
title and interest in and to Company Innovations can be neither assigned nor
licensed by me to Company, I hereby irrevocably waive and agree never to assert
such non-assignable and non-licensable rights, title and interest against
Company or any of Company’s successors in interest to such non-assignable and
non-licensable rights. I hereby grant to Company or Company’s designees a
royalty free, irrevocable, worldwide license (with rights to sublicense through
multiple tiers of sublicensees) to practice all applicable patent, copyright,
moral right, mask work, trade secret and other intellectual property rights
relating to any Prior Innovations which I incorporate, or permit to be
incorporated, in any Company Innovations. Notwithstanding the foregoing, I agree
that I will not incorporate, or permit to be incorporated, any Prior Innovations
in any Company Innovations without Company’s prior written consent.

 

9.

Future Innovations. I recognize that Innovations or Proprietary Information
relating to my activities while working for Company and conceived, reduced to
practice, created, derived, developed, or made by me, alone or with others,
within three (3) months after termination of my employment or independent
contractor relationship may have been conceived, reduced to practice, created,
derived, developed, or made, as applicable, in significant part while employed
by or working for Company. Accordingly, I agree that such Innovations and
Proprietary Information shall be presumed to have been conceived, reduced to
practice, created, derived, developed, or made, as applicable, during my
employment or independent contractor relationship with Company and are to be
promptly assigned to Company unless and until I have established the contrary by
written evidence satisfying the clear and convincing standard of proof.

 

10.

Cooperation in Perfecting Rights to Proprietary Information and Innovations.

 

  (a)

I agree to perform, during and after my employment and/or independent contractor
status, all acts deemed necessary or desirable by Company to permit and assist
Company, at Company’s expense, in obtaining and enforcing the full benefits,
enjoyment, rights and title throughout the world in the Proprietary Information
and Innovations assigned or licensed to, or whose rights are irrevocably waived
and shall not be asserted against, Company under this Agreement. Such acts

 

3 inwk | we make marketing happen.



--------------------------------------------------------------------------------

LOGO [g218468g25v64.jpg]

 

  may include, but are not limited to, execution of documents and assistance or
cooperation (i) in the filing, prosecution, registration, and memorialization of
assignment of any applicable patents, copyrights, mask work, or other
applications, (ii) in the enforcement of any applicable patents, copyrights,
mask work, moral rights, trade secrets, or other proprietary rights, and
(iii) in other legal proceedings related to the Proprietary Information or
Innovations.

 

  (b)

In the event that Company is unable for any reason to secure my signature to any
document required to file, prosecute, register, or memorialize the assignment of
any patent, copyright, mask work or other applications or to enforce any patent,
copyright, mask work, moral right, trade secret or other proprietary right under
any Proprietary Information (including improvements thereof) or any Innovations
(including derivative works, improvements, renewals, extensions, continuations,
divisionals, continuations in part, continuing patent applications, reissues,
and reexaminations thereof), I hereby irrevocably designate and appoint Company
and Company’s duly authorized officers and agents as my agents and
attorneys-in-fact to act for and on my behalf and instead of me, (i) to execute,
file, prosecute, register and memorialize the assignment of any such
application, (ii) to execute and file any documentation required for such
enforcement, and (iii) to do all other lawfully permitted acts to further the
filing, prosecution, registration, memorialization of assignment, issuance, and
enforcement of patents, copyrights, mask works, moral rights, trade secrets or
other rights under the Proprietary Information, or Innovations, all with the
same legal force and effect as if executed by me.

 

11.

No Violation of Rights of Third Parties. My performance of all the terms of this
Agreement and as an employee or independent contractor of Company does not and
will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by me prior to my employment or independent
contractor relationship with Company, and I will not disclose to Company, or
induce Company to use, any confidential or proprietary information or material
belonging to any previous employer or others. I am not a party to any other
agreement which will interfere with my full compliance with this Agreement. I
agree not to enter into any agreement, whether written or oral, in conflict with
the provisions of this Agreement.

 

12.

Survival. This Agreement (a) shall survive my employment or independent contract
with Company; (b) does not in any way restrict my right or the right of Company
to terminate my employment or independent contractor relationship at any time,
for any reason or for no reason; (c) inures to the benefit of successors and
assigns of Company; and (d) is binding upon my heirs and legal representatives.

 

13.

Covenant Not to Compete or Solicit.

 

  (a)

I will not during the Non-Compete Period (as defined below), other than on
behalf of Company, directly or indirectly, without the prior written consent of
Company, engage anywhere in the Geographic Area (as defined below) in (whether
as an employee, agent, consultant, advisor, independent contractor, proprietor,
partner, officer, director or otherwise), or have any ownership interest in
(except for passive ownership of five percent (5%) or less of any entity whose
securities have been registered under the Securities Act of 1933 or Section 12
of the Securities Exchange Act of 1934), or participate in the financing,
operation, management or control of, any firm, partnership, corporation, entity
or business that engages or participates in a “competing business purpose.” The
term “competing business purpose” shall mean any goods or services of in-sourced

 

4 inwk | we make marketing happen.



--------------------------------------------------------------------------------

LOGO [g218468g25v64.jpg]

 

  and/or out-sourced print management services similar to or competitive with
the InnerWorkings business model provided by the Company or any subsidiary of
the Company, or any other activity directly competitive with the current
business activities of the Company or any subsidiary of the Company. The
Non-Compete Period shall begin on the date of this Agreement (the “Effective
Date”) and shall end twelve (12) months after the termination of my employment
or independent contractor relationship.

 

  (b)

I will not during the Non-Compete Period, without the prior written consent of
Company, directly or indirectly (i) induce or attempt to induce any customer,
supplier, licensee, or business relation of Company to cease doing business with
Company, or in any way interfere with the relationship between Company and any
customer, supplier, licensee, or business relation of Company or (ii) solicit
the business of any customer of Company, whether or not I have or had personal
contact with such entity, for the purpose of engaging in a competing business
purpose.

 

  (c)

During the Non-Compete Period, I will not induce or attempt to induce any
customer, potential customer, supplier, licensee, licensor or business relation
of the Company, with which I have had direct contact within the twelve months
preceding my termination date, to cease doing business with the Company.

 

  (d)

Other than on behalf of the Company, during the Non-Compete Period, I will not
solicit or accept business that is competitive of Company from any customer or
prospect with which I have had contact during the twelve month period preceding
my termination.

 

  (e)

During the Non-Compete Period, I will not, directly or indirectly, without the
prior written consent of Company, solicit, encourage, hire or take any other
action which is intended to induce or encourage, or has the effect of inducing
or encouraging, any employee of Company or any subsidiary of Company to
terminate his or her employment with Company or any subsidiary of Company.

 

  (f)

The Geographic Area shall mean (i) the United States and (ii) anywhere in the
world outside the United States where Company or any subsidiary of Company
conducts business.

 

14.

Separate Covenants. I understand that the covenants contained in Section 13
shall be construed as a series of separate covenants, one for each county, city,
state, or any similar subdivision in the Geographic Area. If, in any judicial
proceeding, a court refuses to enforce any of such separate covenants (or any
part thereof), then such unenforceable covenant (or such part) shall be
eliminated from this Agreement to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced. In the event that the
provisions of Section 13 are deemed to exceed the time, geographic or scope
limitations permitted by applicable law, then such provisions shall be reformed
to the maximum time, geographic or scope limitations, as the case may be,
permitted by applicable law.

 

15.

Injunctive Relief. A breach of any of the promises or agreements contained
herein will result in irreparable and continuing damage to Company for which
there will be no adequate remedy at law, and Company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages if appropriate).

 

5 inwk | we make marketing happen.



--------------------------------------------------------------------------------

LOGO [g218468g25v64.jpg]

 

16.

Notices. Any notice required or permitted by this Agreement shall be in writing
and shall be delivered as follows, with notice deemed given as indicated: (a) by
personal delivery, when delivered personally; (b) by overnight courier, upon
written verification of receipt; (c) by telecopy or facsimile transmission, upon
acknowledgment of receipt of electronic transmission; or (d) by certified or
registered mail, return receipt requested, upon verification of receipt. Notices
to me shall be sent to any address in Company’s records or such other address as
I may specify in writing. Notices to Company shall be sent to Company’s Human
Resources Department or to such other address as Company may specify in writing.

 

17.

Governing Law. This Agreement shall be governed in all respects by the laws of
the United States of America and by the laws of the State of Illinois, as such
laws are applied to agreements entered into and to be performed entirely within
Illinois between Illinois residents. Each of the parties irrevocably consents to
the exclusive personal jurisdiction of the federal and state courts located in
Illinois, as applicable, for any matter arising out of or relating to this
Agreement, except that in actions seeking to enforce any order or any judgment
of such federal or state courts located in Illinois, such personal jurisdiction
shall be nonexclusive.

 

18.

Severability. If any provision of this Agreement is held by a court of law to be
illegal, invalid or unenforceable, (i) that provision shall be deemed amended to
achieve as nearly as possible the same economic effect as the original
provision, and (ii) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby.

 

19.

Waiver; Amendment; Modification. The waiver by Company of a term or provision of
this Agreement, or of a breach of any provision of this Agreement by me, shall
not be effective unless such waiver is in writing signed by Company. No waiver
by Company of, or consent by Company to, a breach by me, will constitute a
waiver of, consent to or excuse of any other or subsequent breach by me. This
Agreement may be amended or modified only with the written consent of both me
and Company. No oral waiver, amendment or modification shall be effective under
any circumstances whatsoever.

 

20.

Entire Agreement. This Agreement represents my entire understanding with Company
with respect to the subject matter of this Agreement and supersedes all previous
understandings, written or oral.

I certify and acknowledge that I have carefully read all of the provisions of
this Employee Innovations and Proprietary Rights Assignment and Non-Competition
Agreement and that I understand and will fully and faithfully comply with such
provisions.

employee or contractor:

 

By:  

 

Printed Name:  

 

Date:  

 

 

6 inwk | we make marketing happen.



--------------------------------------------------------------------------------

LOGO [g218468g25v64.jpg]

 

exhibit a

prior innovations

 

7 inwk | we make marketing happen.